      Case 2:17-cv-10721-JTM-JVM Document 251 Filed 09/15/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON, ET AL.            * CIVIL ACTION NO. 17-10721
                                     *
 VERSUS                              * SECTION: “H”(1)
                                     *
 LEON A. CANNIZARO, JR., ET AL.      * JUDGE JANE TRICHE MILAZZO
                                     *
                                     * MAGISTRATE JUDGE
                                     * JANIS VAN MEERVELD
 *********************************** *
                    ORDER RESETTING STATUS CONFERNECE

       IT IS ORDERED that the status conference set for September 15, 2020, is hereby RESET

for Friday, September 18, 2020, at 8:30 a.m., via VIDEO CONFERENCE before Magistrate

Judge Janis van Meerveld. A Zoom for Government link will be circulated to counsel of record

via email. Counsel are to share that link with any necessary participating parties.

       The purpose of the conference is to discuss plaintiffs’ request for additional depositions.

By close of business on Wednesday, September 16, 2020, defendants shall submit a written

response to plaintiffs’ proposal to plaintiffs with a copy to the chambers of the undersigned at

efile-vanmeerveld@laed.uscourts.gov. The parties shall confer on September 17, 2020, to attempt

to amicably resolve their dispute.

       New Orleans, Louisiana, this 15th day of September, 2020.



                                                          Janis van Meerveld
                                                      United States Magistrate Judge
